Citation Nr: 1545135	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from November 1977 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in February 2013, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to April 15, 2009, the Veteran's combined disability rating was 40 percent, his service-connected disabilities did not render him unable to obtain and maintain gainful employment, and there were no unusual or exceptional disability factors warranting the assignment of TDIU on an extra-schedular basis.

2.  From April 15, 2009, to October 31, 2009, the Veteran was in receipt of a temporary total disability rating for convalescence purposes following an April 2009 myocardial infarction (MI), thus he was rated at 100 percent.  

3.  Beginning November 1, 2009, the Veteran's combined disability rating was 60 percent; however, there were exceptional factors present in that the Veteran's heart disability precluded him from securing or following any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for assignment of TDIU prior to April 15, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  The claim for assignment of TDIU from April 15, 2009, to October 31, 2009, is moot.  Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994).

3.  The criteria for an extra-schedular assignment of TDIU as of November 9, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letters in August 2008 and December 2009 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2008 and December 2009 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31 (1994).

With an approximate balance of positive and negative evidence as to any issue material to a determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is service-connected for hyperparathyroidism, rated 60 percent from February 18, 2010; sleep apnea, rated 50 percent from June 4, 2010; coronary artery disease, rated 10 percent from December 1, 2007, rated 100 percent from April 15, 2009, and rated 30 percent from November 1, 2009; diabetes mellitus type II, rated 20 percent from December 1, 2007; left lower extremity radiculopathy, rated 20 percent from September 10, 2009; lumbosacral spine degenerative disc disease, rated 10 percent from December 1, 2007; right great toe peripheral neuropathy, rated 10 percent from March 5, 2010; right hip arthropathy, rated 0 percent from December 1, 2007, and rated 10 percent from August 30, 2010; right index finger neuropathy, rated 10 percent from August 30, 2010; left anterior knee pain syndrome, rated 0 percent from December 1, 2007; left wrist fracture, rated 0 percent from December 1, 2007; benign colon polyps, rated 0 percent from December 1, 2007; erectile dysfunction, rated 0 percent from March 5, 2010; and a right index finger scar, rated 0 percent from August 30, 2010.  

The Veteran's combined rating prior to April 15, 2009, was 40 percent; his combined rating from April 15, 2009, to October 31, 2009, was 100 percent; and, his combined rating from November 1, 2009, to February 18, 2010, was 60 percent.  The Veteran was assigned TDIU effective February 18, 2010, and was assigned a schedular 100 percent rating from June 4, 2010. 

A separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent scheduler rating for that disability.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Veteran was assigned to temporary total rating for purposes of convalescence following an April 2009 myocardial infarction (MI).  That temporary total rating was in effect until October 31, 2009.  There is no indication from the record, and the Veteran has not alleged, that he was unable to work during that period as a result of any disability other than the service-connected heart disability.  Therefore, the issue of entitlement to TDIU for the period from April 15, 2009, to October 31, 2009, is moot as the Veteran was in receipt of a 100 percent rating for that period. 

Other than the period during which the Veteran was in receipt of a temporary total rating for convalescence purposes from April 15, 2009, to October 31, 2009; the Veteran did not met the schedular criteria for assignment of TDIU prior to February 18, 2010.  38 C.F.R. § 4.16(a) (2015).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2015).

In a September 2013 memorandum decision, the Chief of Compensation Services determined that assignment of TDIU on an extra-schedular basis was not warranted for any period prior to February 18, 2010.   

The evidence of record indicates that prior to the April 2009 MI, the Veteran did not report that he was unable to obtain and maintain gainful employment as a result of service-connected disabilities.  At an October 2008 VA examination, the Veteran reported that he was attending school.  The examiner noted that symptoms resulting from the Veteran's diabetes mellitus, heart disability, benign colon polyps, left knee disability, right finger disability, and low back disability were not likely preventing him from performing daily routine activities or the usual duties of his occupation.  Therefore, the Board finds that there were no unusual or exceptional disability factors present prior to April 15, 2009, which would warrant an extra-schedular assignment of TDIU.

For the period beginning November 1, 2009, the Board notes that at that time, the Veteran was still recovering from the April 2009 MI.  In an October 2009 letter, the Veteran's private physician specifically noted that he was concerned for the Veteran's continued health.  In a December 2009 letter, the Veteran's private physician noted that the Veteran was at very high risk for MI, stroke, and renal failure in addition to more nerve damage.  The Veteran's physician noted that it would not be prudent for the Veteran to return to work, even in a sedentary environment, due to stress level and recent history of MI. 

The Board notes that following the cessation of the temporary total rating for convalescence purposes, the Veteran's combined rating was reduced to 60 percent and he did not meet the schedular criteria for TDIU.  However, the Veteran was medically advised to not return to work as a result of complications and symptoms of a service-connected heart disability.  The Board finds that medical advice shows that the Veteran was unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

Therefore, the Board finds that the Veteran's symptoms consistently produced an unusual disability picture which exceeded the rating assigned for the heart disability.  Additionally, the symptoms produced total disability for the period beginning April 15, 2009, as the Veteran was unable to obtain and maintain gainful employment consistent with his education and industrial experience following that date as a result of service-connected disability.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to the an assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) as of November 1, 2009, is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU prior to April 15, 2009, is denied.  

The appeal for entitlement to TDIU from April 15, 2009, to October 31, 2009, is moot.  

Entitlement to the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) as of November 1, 2009, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


